START, O. J.
(dissenting).
I dissent. The objections urged against the constitutionality of Laws 1899, c. 40, rest, it seems to me, upon the untenable assumption that it is based upon existing special laws, and requires for its enforcement their aid. The act grants to all cities of a given class *460the power to raise annually by taxation an amount, in addition to that authorized by existing laws, not exceeding a mill and one-half on each dollar on the assessed valuation of the taxable property of such cities, for school purposes, and to appropriate it therefor.
It is urged that it is special legislation, and therefore unconstitutional, because, in order to ascertain the maximum limit of taxation for school purposes for any city of the class, it is necessary to refer to the special law regulating' the public schools in such city, and that it, in effect, amends the charter of each city by increasing the maximum limit of taxation for school purposes. But why is it necessary to ascertain such maximum limit in order to levy this particular tax? There is nothing in the act requiring it, or that increases or diminishes the powers of the cities under their respective charters. The power granted to each city of the class is to raise an amount equal to a mill and one-half tax in addition to that authorized by existing laws, and without reference to them; hence any maximum limit in existing special laws is immaterial. The power granted to raise by taxation the extra or additional amount is unqualified.
Again, it is urged that, because the maximum limitation of taxation for school purposes in the several charters of the cities is not the same, the operation of the law is not uniform, and its effect is to preserve and perpetuate the evil. How can this be so? The existing differences in the provisions of the respective charters of the cities, resulting in a lack of uniformity, existed before the law in question was enacted. It did not create, nor does it perpetuate, such want of uniformity. If the law be repealed or held to be invalid, the supposed evil of diverse charter provisions continues.
It is also urged that the law is unconstitutional because it necessarily adopts and extends existing special legislation, and that the law cannot be executed without recourse to the diverse provisions of the several city charters. This is the serious and doubtful question in this case, but the doubt must be solved in favor of the act, and, if it is fairly susceptible of two constructions, the one must be adopted which will sustain it. The act here in question may be fairly construed as complete in itself. It is an independent and separate grant of power, and it provides, by necessary implication, *461for the execution of the power. True, it does not in terms designate the officers who are to execute the power, or the mode thereof, but the grant by implication carries with it everything necessary to make it effective, or, as the district court aptly expressed it, “the power to raise by taxation includes the power to levy the tax.”
It is suggested, in effect, by the majority of the court, that the act adopts the diverse provisions of the existing special legislation contained in the charters of the cities, for the purpose of carrying the grant of power into effect; that is, it was the intention of the legislature to adopt an abortive method of executing the power, although some five years had then elapsed since the decision of the case of Alexander v. City of Duluth, 57 Minn. 47, 58 N. W. 866, in which it was expressly declared that the adoption of such a method was unconstitutional. I am unwilling to impute to the lawmaking power such fatuity from the mere fact that the law is silent as to how and by whom the grant is to be executed. It must be assumed that the legislature intended that the law should be executed in a way that would make its provisions valid, not invalid, and I see no practical difficulty in executing the power granted without invoking the aid of special and diverse charter provisions.
The constitutional amendment forbidding special legislation as to cities recognizes a continuance of their corporate existence under special charters for a limited time, at least, and expressly authorizes the passage of general laws with reference to them, provided such laws are uniform in their operation. Any general law enacted pursuant to such express provisions of the constitution must of necessity recognize the corporate existence of such cities, although they were created and continue to exist by virtue of special and diverse charters. Such a law would not be unconstitutional because it by implication adopted so much of the special charters as gave and continued to such cities their corporate existence. Now, the act in question does not go beyond this. It recognizes the cities as municipal corporations, and confers upon them, as such, the power to levy this tax. The execution of this power, in the absence of any express provision in the act, devolves upon the representative body of the corporation, — the common council, — no matter what officer or board may be authorized by their charters to levy *462taxes for school purposes. The council must determine the amount to be raised under the act (that is, levy the tax), and certify its action, or cause it to be done by its recording officer, to the county auditor, pursuant to G-. S. 1894, § 1557, who must extend the tax. If such be the correct construction of this act, it is not based upon existing special laws, within the prohibition of the constitution, and does not require for its enforcement their aid, and therefore it is constitutional.